Order entered December 4, 2019




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-01114-CV

  FRISCO ATHLETIC NETWORK, INC. D/B/A/ LONESTAR VOLLEYBALL CLUB,
                             Appellant

                                               V.

                TRAIN KIDS NOW, INC. D/B/A DX3 ATHLETE, Appellee

                      On Appeal from the County Court at Law No. 4
                                  Collin County, Texas
                          Trial Court Cause No. 004-00767-2018

                                              ORDER
       Before the Court is the December 2, 2019 request of Kristen Kopp, Official Court

Reporter for County Court at Law No. 2, for an extension of time to file the reporter’s record.

We GRANT the request and extend the time to January 2, 2020. We DIRECT the Clerk of

this Court to send a copy of this order to Ms. Kopp; Denise Condran, Official Court Reporter for

County Court at Law No. 4; and all parties.


                                                       /s/   KEN MOLBERG
                                                             JUSTICE